DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “and a refractive index of the second areas in the first direction is higher than a refractive index of the first areas  in the first direction” including the remaining limitations.
	Claims 2-19 are allowable, at least, because of their dependencies on claim 1.
	
	Regarding Claim 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 20, and specifically comprising the limitation of “wherein refractive indices of the first areas are ny1 > nx1 = nz1, refractive indices of the second areas are ny2 > nx2 = nz2, and ny2 > ny1 > nx1 = nx2 = nz1 = nz2” including the remaining limitations.

		
Examiner Note: Yanai (US PG Pub. No. 2019/0094626) discloses, at least in figure 3. a viewing angle adjusting film (abstract, line 1), comprising: a polarizing film (26, ¶ [0083]) having a transmission axis in a first direction; and an optical film (20, ¶ [0084]) disposed on the polarizing film (26) and including first areas (20a) having isotropy or anisotropy (the latter, see abstract) and second areas (20b) having anisotropy (see abstract), wherein the first areas (20a) and the second areas (20b) are alternately disposed (figure 3),
Yanai fails to disclose: and a refractive index of the second areas (20b) in the first direction is higher than a refractive index of the first areas (20a)  in the first direction or in claim 20: wherein refractive indices of the first areas (20a) are ny1 > nx1 = nz1, refractive indices of the second areas (20b) are ny2 > nx2 = nz2, and ny2> ny1 > nx1 = nx2 = nz1 = nz2.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879